Exhibit 10.8

 

MAXAR TECHNOLOGIES INC.

2019 INCENTIVE AWARD PLAN

CASH-SETTLED RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Maxar Technologies Inc., a Delaware corporation, (the “Company”), pursuant to
its 2019 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (the “Participant”), an award of cash-settled
restricted stock units (“Cash-Settled Restricted Stock Units” or “Cash-Settled
RSUs”).  Each vested Cash-Settled Restricted Stock Unit represents the right to
receive, in accordance with the Cash-Settled Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Agreement”), an amount in cash
equal to the Fair Market Value of one share of Common Stock (“Share”), subject
to certain limits as set forth in this Cash-Settled Restricted Stock Unit Award
Grant Notice (the “Grant Notice”) and the Agreement.  This award of Cash-Settled
Restricted Stock Units is subject to all of the terms and conditions set forth
herein and in the Agreement and the Plan, each of which are incorporated herein
by reference.  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice (the “Grant Notice”)
and the Agreement.

 

 

Participant:

[__________________________]

Grant Date:

[__________________________]

Total Number of Cash-Settled RSUs:

[_____________]

Vesting Commencement Date:

[_____________]

Vesting Schedule:

Subject to the Participant’s continued service with the Company or a Subsidiary
through each applicable vesting date, 33% of the Cash-Settled RSUs shall vest on
the first anniversary of the Vesting Commencement Date set forth above (the
“Tranche 1 Units”), 33% of the Cash-Settled RSUs shall vest on the second
anniversary of the Vesting Commencement Date (the “Tranche 2 Units”), and 34% of
the Cash-Settled RSUs shall vest on the third anniversary of the Vesting
Commencement Date (the “Tranche 3 Units”).

Maximum Cash Settlement:

Notwithstanding anything in this Grant Notice or the Agreement to the contrary:

(i) the maximum amount of cash that shall be paid in settlement of each Tranche
1 Unit and each Tranche 2 Unit shall be 2x the Fair Market Value of a Share on
the Grant Date set forth above; and

(ii) the maximum amount of cash that shall be paid in settlement of each Tranche
3 Unit shall be 4x the Fair Market Value of a Share on the Grant Date.

Termination:

Subject to the terms of the Plan, if the Participant experiences a Termination
of Service, all Cash-Settled RSUs that have not become vested on or prior to the
date of such Termination of Service will thereupon be automatically forfeited by
the Participant without payment of any consideration therefor. 

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of







--------------------------------------------------------------------------------

 



 

counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

MAXAR TECHNOLOGIES INC.:

    

PARTICIPANT:

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 





--------------------------------------------------------------------------------

 



 

EXHIBIT A

TO CASH-SETTLED RESTRICTED STOCK UNIT AWARD GRANT NOTICE

CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Cash-Settled Restricted Stock Unit Award Grant Notice (the
“Grant Notice”)  to which this Cash-Settled Restricted Stock Unit Award
Agreement (this “Agreement”) is attached, Maxar Technologies Inc., a Delaware
corporation (the “Company”), has granted to the Participant the number of
restricted stock units (“Cash-Settled Restricted Stock Units” or “Cash-Settled
RSUs”) set forth in the Grant Notice under the Company’s 2019 Incentive Award
Plan, as amended from time to time (the “Plan”).  Each Cash-Settled Restricted
Stock Unit represents the right to receive an amount in cash equal to the Fair
Market Value of one share of Common Stock (a “Share”) upon vesting, subject to
certain limits as set forth herein and in the Grant Notice.  Capitalized terms
not specifically defined herein shall have the meanings specified in the Plan
and Grant Notice.

ARTICLE I.

 

GENERAL

1.1            Incorporation of Terms of Plan.  The Cash-Settled RSUs are
subject to the terms and conditions of the Plan, which are incorporated herein
by reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

 

 GRANT OF CASH-SETTLED RESTRICTED STOCK UNITS

2.1            Grant of Cash-Settled RSUs.  Pursuant to the Grant Notice and
upon the terms and conditions set forth in the Plan and this Agreement,
effective as of the Grant Date set forth in the Grant Notice, the Company hereby
grants to the Participant an award of Cash-Settled RSUs under the Plan in
consideration of the Participant’s past and/or continued employment with or
service to the Company or any Subsidiaries and for other good and valuable
consideration.

2.2            Unsecured Obligation to Cash-Settled RSUs.  Unless and until the
Cash-Settled RSUs have vested in the manner set forth in Article 2 hereof, the
Participant will have no right to receive any payments under any such
Cash-Settled RSUs.  Prior to actual payment of any vested Cash-Settled RSUs,
such Cash-Settled RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

2.3            Vesting Schedule.  Subject to Section 2.5 hereof, the
Cash-Settled RSUs shall vest and become nonforfeitable with respect to the
applicable portion thereof according to the vesting schedule set forth in the
Grant Notice (rounding down to the nearest whole Share).

2.4            Consideration to the Company.  In consideration of the grant of
the award of Cash-Settled RSUs pursuant hereto, the Participant agrees to render
faithful and efficient services to the Company or any Subsidiary.

2.5            Forfeiture, Termination and Cancellation upon Termination of
Service.  Subject to the terms of the Plan, upon the Participant’s Termination
of Service for any or no reason, all Cash-Settled Restricted Stock Units which
have not vested prior to or in connection with such Termination of Service shall
thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date





A-1

--------------------------------------------------------------------------------

 



 

without payment of any consideration by the Company, and the Participant, or the
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.  No portion of the Cash-Settled RSUs which has
not become vested as of the date on which the Participant incurs a Termination
of Service shall thereafter become vested.

2.6            Settlement in Cash upon Vesting.

(a)            As soon as administratively practicable following the vesting of
any Cash-Settled Restricted Stock Units pursuant to Section 2.3 hereof, but in
no event later than thirty (30) days after such vesting date (for the avoidance
of doubt, this deadline is intended to comply with the “short term deferral”
exemption from Section 409A of the Code), the Company shall deliver to the
Participant (or any transferee permitted under Section 3.2 hereof) an amount in
cash equal to the Fair Market Value of a Share multiplied by number of
Cash-Settled RSUs subject to this Award that vest on the applicable vesting
date.

(b)         Notwithstanding anything herein to the contrary, (i) the maximum
amount of cash that shall be paid in settlement of each Tranche 1 Unit and each
Tranche 2 Unit shall be two times the Fair Market Value of a Share on the Grant
Date; and (ii) the maximum amount of cash that shall be paid in settlement of
each Tranche 3 Unit shall be four times the Fair Market Value of a Share on the
Grant Date.  Participant shall have no right to any cash (or Shares) in respect
of the Cash-Settled RSUs in excess of the foregoing maximums.

(c)            As set forth in Section 10.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require the Participant
to remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Cash-Settled Restricted Stock Units.

2.7            No Rights as Stockholder.  The holder of the Cash-Settled RSUs
shall not be, nor have any of the rights or privileges of, a stockholder of the
Company, including, without limitation, voting rights and rights to dividends,
in respect of the Cash-Settled RSUs.

ARTICLE III.

 

OTHER PROVISIONS

3.1            Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Participant, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Cash-Settled RSUs.

3.2            Cash-Settled RSUs Not Transferable.  The Cash-Settled RSUs shall
be subject to the restrictions on transferability set forth in Section 10.3 of
the Plan.

3.3            Tax Consultation.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the
Cash-Settled RSUs granted pursuant to this Agreement (and the payments made with
respect thereto).  The Participant represents that the Participant has consulted
with any tax consultants the Participant deems advisable in connection with the
Cash-Settled RSUs and the





A-2

--------------------------------------------------------------------------------

 



 

payments made with respect thereto and that the Participant is not relying on
the Company for any tax advice.

3.4            Binding Agreement. Subject to the limitation on the
transferability of the Cash-Settled RSUs contained herein, this Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.5            Adjustments Upon Specified Events.  The Participant acknowledges
that the Cash-Settled RSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 12.2 of
the Plan.

3.6            Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records.  By a notice
given pursuant to this Section 3.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

3.7            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

3.8            Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.9            Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any other
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Cash-Settled RSUs are granted, only in such a manner as
to conform to Applicable Law.  To the extent permitted by Applicable Law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such Applicable Law.

3.10            Amendment, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Cash-Settled RSUs in any material way
without the prior written consent of the Participant.

3.11            Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth in Section
3.2 hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.12            Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if the Participant is subject
to Section 16 of the Exchange Act, then the Plan, the Cash-Settled RSUs and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3





A-3

--------------------------------------------------------------------------------

 



 

of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.13            Not a Contract of Service Relationship.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any of its Subsidiaries, which rights are hereby expressly reserved,
to discharge or to terminate for any reason whatsoever, with or without cause,
the services of the Participant’s at any time.

3.14            Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that this
Award (or any portion thereof) may be subject to Section 409A, the Administrator
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.15            Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the Cash-Settled RSUs, and rights no greater than the right to
receive the Common Stock as a general unsecured creditor with respect to
Cash-Settled RSUs, as and when payable hereunder.

3.16            Data Privacy.  Without limiting the generality of any other
provision of this Agreement, Section 10.8 (“Data Privacy”) of the Plan is hereby
expressly incorporated into this Agreement as if first set forth herein.

3.17            Additional Terms for Participants Providing Services Outside the
United States. To the extent the Participant provides services to the Company in
a country other than the United States, the Cash-Settled RSUs shall be subject
to such additional or substitute terms as shall be set forth for such country in
Exhibit B.  If the Participant relocates to one of the countries included in
Exhibit B during the life of the Cash-Settled RSUs, the special provisions for
such country shall apply to the Participant, to the extent the Company
determines that the application of such provisions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. In
addition, the Company reserves the right to impose other requirements on the
Cash-Settled RSUs and the payments made in settlement of the Cash-Settled RSUs,
to the extent the Company determines it is necessary or advisable in order to
comply with local laws or facilitate the administration of the Plan, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

 



A-4

--------------------------------------------------------------------------------

 



 

EXHIBIT B

TO CASH-SETTLED RESTRICTED STOCK UNIT AWARD GRANT NOTICE

ADDITIONAL TERMS AND CONDITIONS BY COUNTRY

Certain capitalized terms used but not defined in this Exhibit B shall have the
meanings set forth in the Plan and/or the Agreement.

TERMS AND CONDITIONS

This Exhibit B includes additional terms and conditions that govern any
Cash-Settled RSUs granted under the Plan if, under applicable law, you are a
resident of, are deemed to be a resident of or are working in one of the
countries listed below.  Furthermore, the additional terms and conditions that
govern any Cash-Settled RSUs granted hereunder may apply to you if you transfer
employment and/or residency to one of the countries listed below and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you.

NOTIFICATIONS

This Exhibit B also includes notifications relating to exchange control and
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Exhibit B refers as of October
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you vest in the
Cash-Settled RSUs and such Cash-Settled RSUs are settled in cash.

In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.





B-1

--------------------------------------------------------------------------------

 



 

ALL NON-U.S. JURISDICTIONS

 

NOTIFICATIONS

 

Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold cash received from participating in the
Plan in a brokerage or bank account outside of your country. You may be required
to report such accounts, assets or transactions to the tax or other authorities
in your country. You also may be required to repatriate sale proceeds or other
funds received as a result of participating in the Plan to your country within a
certain time after receipt. You are responsible for ensuring your compliance
with such regulations, and you should speak with your personal legal advisor on
this matter.

 

TERMS AND CONDITIONS

 

For employment law purposes outside the United States, the Cash-Settled RSUs and
the income from and value of same, are not part of normal or expected
compensation or salary for any purpose, including but not limited to for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar mandatory payments.

 

Neither the Company nor any Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Cash-Settled RSUs or of any
amounts due to you pursuant to the settlement of the Cash-Settled RSUs.

 

AUSTRALIA

 

NOTIFICATIONS

 

Compliance with Laws. The offer of the Cash-Settled RSUs is intended to comply
with the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and
ASIC Class Order CO 14/1000.

 

Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the Cash-Settled RSUs granted under the Plan, such that the
Cash-Settled RSUs are intended to be subject to deferred taxation.

 

Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and for
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

 





B-2

--------------------------------------------------------------------------------

 



 

BRAZIL

 

TERMS AND CONDITIONS

 

Compliance with Law. By accepting the Cash-Settled RSUs, you acknowledge that
you agree to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the Cash-Settled RSUs.

 

Acknowledgement of Nature of Plan and Cash-Settled RSUs.  In accepting this
Agreement, you acknowledge (i) that you are making an investment decision, (ii)
that payments in respect of the Cash-Settled RSUs will be made to you only if
the vesting conditions are met and any necessary services are rendered by you
during the vesting period set forth in the vesting schedule, and (iii) that the
value of the Fair Market Value of the Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to you.

 

NOTIFICATIONS

 

Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. If such amount exceeds US$100,000,000, the
referenced declaration must be submitted quarterly. Assets and rights that must
be reported include the following: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments; (vii) financial derivatives investments; and (viii) other
investments, such as real estate. Please note that foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside of Brazil valued at less than
US$100,000 are not required to submit a declaration.

 

CANADA

 

TERMS AND CONDITIONS

 

Vesting of RSUs. Notwithstanding any other provision of the Plan, Agreement or
Grant Notice, in no event will the final vesting date of any Cash-Settled RSU
granted hereunder be (and any subsequent payment and/or settlement thereof be
made) later than December 31 of the third calendar year following the year of
grant, and any Cash-Settled RSUs that have not settled and/or been paid by such
date will automatically expire or will accelerate and be settled and/or paid out
by such date, at the sole discretion of the Company.

 

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.

 





B-3

--------------------------------------------------------------------------------

 



 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities, the report must be made by the 5th day of the month
following the month in which the payment was received and must be filed
electronically. The form of report (Allgemeines Meldeportal Statistik) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. You are responsible for satisfying any applicable
reporting obligation.

 

ITALY

 

TERMS AND CONDITIONS

 

Acknowledgement of Nature of Agreement. In accepting this Agreement, you
acknowledge that (1) you have received a copy of the Plan, the Agreement and
this Exhibit B; (2) you have reviewed the applicable documents in their entirety
and fully understand the contents thereof; and (3) you accept all provisions of
the Plan, the Agreement and this Exhibit B.

 

For any Cash-Settled RSUs granted, you further acknowledge that you have read
and specifically and explicitly approve the terms of the Agreement.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets which may generate income
taxable in Italy are required to report these assets on their annual tax returns
(UNICO Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 each year. You should
consult with your personal tax advisor as to whether the reporting obligation
applies to you and whether you will be required to include in the report details
of any cash that you hold.

 





B-4

--------------------------------------------------------------------------------

 



 

LUXEMBOURG

 

No country-specific provisions.

 

MEXICO

 

TERMS AND CONDITIONS

 

Acknowledgement of the Agreement.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Agreement, including this Exhibit B, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Exhibit B. You further acknowledge that you have read and specifically and
expressly approve the following:

 

(1)         Your participation in the Plan does not constitute an acquired
right.

(2)         The Plan and your participation in the Plan are offered by the
Company on a wholly discretionary basis.

(3)         Your participation in the Plan is voluntary.

(4)         The Company and its Subsidiaries are not responsible for any
decrease in the value of the Cash-Settled RSUs granted.

 

SINGAPORE

 

NOTIFICATIONS

 

Securities Law Information. The grant of the Cash-Settled RSUs is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
SFA, on which basis it is exempt from the prospectus and registration
requirements under the SFA, and is not made with a view to the Cash-Settled RSUs
being subsequently offered for sale to any other party. The Plan has not been,
and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.

 

Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors (including alternate, substitute,
associate and shadow directors) of a Singapore-incorporated company are subject
to certain notification requirements under the Singapore Companies Act. Such CEO
and directors must notify such Singapore Subsidiary in writing of an interest
(e.g., Cash-Settled RSUs) in the Company or any related company within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously disclosed interest, or (iii) becoming the CEO or a director.

 





B-5

--------------------------------------------------------------------------------

 



 

SPAIN

 

TERMS AND CONDITIONS

 

Labor Law Acknowledgement.

 

By accepting the Cash-Settled RSUs granted hereunder, you consent to
participation in the Plan and acknowledge that you have received a copy of the
Plan.

 

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant any Cash-Settled RSUs under the Plan to individuals
who may be members of the Board or employees of the Company or its Subsidiaries
throughout the world. The decision is a limited decision, which is entered into
upon the express assumption and condition that any Cash-Settled RSUs granted
will not economically or otherwise bind the Company or any of its Subsidiaries
on an ongoing basis, other than as expressly set forth in the Agreement,
including this Exhibit B. Consequently, you understand that the Cash-Settled
RSUs granted hereunder are given on the assumption and condition that they shall
not become a part of any employment contract (either with the Company or any of
its Subsidiaries) and shall not be considered a mandatory benefit, salary for
any purposes (including severance compensation) or any other right whatsoever.
Further, you understand and freely accept that there is no guarantee that any
benefit whatsoever shall arise from any gratuitous and discretionary grant of
Cash-Settled RSUs since the future value of the Cash-Settled RSUs and the Shares
is unknown and unpredictable. In addition, you understand that any Cash-Settled
RSUs granted hereunder would not be made but for the assumptions and conditions
referred to above; thus, you understand, acknowledge and freely accept that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of Cash-Settled RSUs or right to
Cash-Settled RSUs shall be null and void.

 

Further, the vesting of the Cash-Settled RSUs is expressly conditioned on your
continued and active rendering of service, such that if your employment
terminates for any reason whatsoever, the Cash-Settled RSUs may cease vesting
immediately, in whole or in part, effective on the date of your termination of
employment. This will be the case, for example, even if (1) you are considered
to be unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) you are dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) you terminate service due to a change of work
location, duties or any other employment or contractual condition; (4) you
terminate service due to a unilateral breach of contract by the Company or a
Subsidiary; or (5) your employment terminates for any other reason whatsoever.
Consequently, upon termination of your employment for any of the above reasons,
you may automatically lose any rights to Cash-Settled RSUs that were not vested
on the date of your termination of employment, as described in the Plan and the
Agreement.

 

NOTIFICATIONS

 

Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Exhibit B) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.

 

Exchange Control Information. You may be required to declare electronically to
the Bank of Spain any foreign accounts (including brokerage accounts held
abroad), any foreign instruments, and any transactions with non-Spanish
residents (including any payment of cash made by the Company) depending on the
value of the transactions during the relevant year or the balances in such
accounts and the value of such instruments as of December 31 of the relevant
year. You should consult with your personal legal advisor regarding the
applicable thresholds and corresponding reporting requirements.

 





B-6

--------------------------------------------------------------------------------

 



 

Foreign Asset/Account Reporting Information.  To the extent that you have bank
accounts outside of Spain with a value in excess of €50,000 (for each type of
asset) as of December 31 each year, you will be required to report information
on such assets in your tax return (tax form 720) for such year.  After such
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported accounts increase
by more than €20,000 or if you sell or otherwise dispose of previously-reported
accounts. If the value of such accounts as of December 31 does not exceed
€50,000, a summarized form of declaration may be presented.

 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information. Cash-Settled RSUs under the Plan are granted only to
select service providers of the Company and its Subsidiaries and are for the
purpose of providing equity incentives. The Plan and the Agreement are intended
for distribution only to such service providers and must not be delivered to, or
relied on by, any other person. You should conduct your own due diligence on the
Cash-Settled RSUs offered pursuant to this Agreement. If you do not understand
the contents of the Plan and/or the Agreement, you should consult an authorized
financial adviser. The Emirates Securities and Commodities Authority and the
Dubai Financial Services Authority have no responsibility for reviewing or
verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.

 

Without limiting any other provision of the Agreement, you agree that you are
liable for all income tax (including federal, state and local taxes), social
insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (the “Tax Obligations”) and hereby covenant to pay all such
Tax Obligations as and when requested by the Company or your employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company or your employer against any taxes that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on your behalf.

 

Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time), you understand that you may not be able to indemnify the Company or your
employer for the amount of income tax not collected from or paid by you, as it
may be considered a loan. In the event that you are an executive officer or
director and income tax is not collected from you within ninety (90) days after
the end of the tax year in which the taxable event occurs, the amount of any
uncollected income tax may constitute an additional benefit to





B-7

--------------------------------------------------------------------------------

 



 

you on which additional income tax and national insurance contributions (“NICs”)
may be payable. You acknowledge that you are responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing your employer for the value of any
NICs due on this additional benefit, which the Company or your employer may
recover from you.

 

If the maximum applicable withholding rate is used, any over-withheld amount may
be credited to you by the Company or your employer (with no entitlement to the
Common Stock equivalent) or if not so credited, you may seek a refund from the
local tax authorities.

 

Joint Election. As a condition of the Cash-Settled RSUs granted hereunder, you
agree to accept any liability for secondary Class 1 National Insurance
Contributions (the “Employer NICs”), which may be payable by the Company or your
employer with respect to the Cash-Settled RSUs and/or payment of the
Cash-Settled RSUs, the assignment or release of the Cash-Settled RSUs for
consideration, or the receipt of any other benefit in connection with the
Cash-Settled RSUs.

 

Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your employer. You hereby authorize the Company and your
employer to withhold such Employer NICs.

 

Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Cash-Settled RSUs, without any liability to the Company or your employer.

 

B-8

--------------------------------------------------------------------------------